Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 1 of 15




        EXHIBIT A-2
       Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 2 of 15                            2/26/20193:49 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 31507547
                                                                                                    By: Miaeda Hutchinson
                                                                                                  Filed: 2126/2019 3:49 PM

                                  CAUSENO. ___________


THOMAS WETZ                                         §                 IN THE DISTRICT COURT
Plaintiff                                           §
                                                    §
                                                    §
                                                    §
v.                                                  §                 HARRIS COUNTY, TEXAS
                                                    §
ALLSTATE VEHICLE AND PROPERTY                       §
INSURANCE COMPANY                                   §
Defendant                                           §
                                                    §
                                                    §                       JUDICIAL DISTRICT



                                PLAINTIFFS' ORIGINAL PETITION

          Plaintiff Thomas Wetz ("Plaintiff') files this Plaintiffs Original Petition complaining of

Allstate Vehicle and Property Insurance Company ("Allstate") and would respectfully show as

follows:

                                 DISCOVERY CONTROL PLAN

          Plaintiffs request that discovery in this case be conducted under the provisions of Texas

Rule of Civil Procedure 190.4 (Level 3), and requests that the Court enter an appropriate

scheduling order.

                                              PARTIES

          Plaintiff is domiciled in Harris County, Texas.

          Defendant Allstate Vehicle and Property Insurance Company ("Allstate") is a foreign fire

and casualty company engaged in the business of insurance in Texas. This Defendant may be

served with process through its Registered Agent, CT Corporation System, 1999 Bryan Street,


Plaintiffs' Original Petition                                                                        Pagel
       Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 3 of 15



Suite 900, Dallas, TX 75201-3136.

          The Clerk is requested to issue Citation.

                                   JURISDICTION AND VENUE

          This Court has jurisdiction over this case because the amount in controversy is within the

jurisdictional limits of the Court, and because the events giving rise to Plaintiffs claims occurred

in this jurisdiction. Plaintiffs seek damages under T.R. Civ. P.47(c)(2).

          This Court has jurisdiction over Defendants because Defendants committed a tort in

Texas and because Defendant Allstate engages in the business of insurance in Texas.

          Venue is proper in this county because the property at issue in this case was in this

county and because the events giving rise to this lawsuit occurred in this county.

                                                FACTS

          In January of 2018, Plaintiff owned the real property and improvements, including the

primary residence, located'at 15935 Walnut Wood Dr. Houston, TX 77084-2911 which was

insured by insurance policy number 836644766 issued by Defendant Allstate (referred to as the

"Policy").

          In January 2018, while Plaintiff was away at work, his primary residence was broken into

and personal property of approximately $35,000 was stolen from his home.

          Plaintiff made a claim and demand for payment on Defendant Allstate for damages

resulting from stolen personal property covered by the terms of the Policy under Claim No.

0489061085 XP4 (the "Claim"). The claim was adjusted by Allstate employees and Defendant

has refused to pay all amounts due and owing under the Policy for the Claim.

          Plaintiffs submitted the Claim to Allstate against the Policy for Theft of personal property


Plaintiffs' Original Petition                                                                    Page 2
       Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 4 of 15



and damage to real property sustained as a result of the theft. Plaintiff asked that Allstate cover

,the cost of the stolen items and the cost of repairs to the rear door' of the home due to forced

entry pursuant to the Policy. Defendant Allstate assigned the Claim to Paul Pleasant and lillian

O'Connor to adjust the claim. The adjuster assigned to Plaintiff's claim was improperly trained

and failed to perfonn a thorough investigation of Plaintiffs' claim.
                           ,

          Defendant Allstate set about to deny and/or underpay on properly covered damages. As a

result of Defendant's unreasonable investigation of the claim, including not providing any

coverage for the stolen personal property, not providing full coverage for the damages sustained

by Plaintiff, as well as under-scoping the damages during their investigation and thus denying

adequate and sufficient payment to Plaintiff to repair his home, Plaintiff's claim was improperly

adjusted. The mishandling of Plaintiff's claim has also caused a delay in his ability to fully repair

his home, which has resulted in additional damages. To this date, Plaintiff has yet to receive the

full payment to which he is entitled under the Policy.

          As detailed in the paragraphs below, Allstate wrongfully denied Plaintiff's claim for theft

of the personal property and repairs of the Property, even though the Policy provided coverage

for losses such as those suffered by Plaintiff. Furthennore, Allstate underpaid some of Plaintiff s

claims by not providing full coverage for the damages sustained by Plaintiffs, as well as under-

scoping the damages during its investigation.

          To date, Allstate continues to delay in the payment for the damages to the    Prop~rty.   As

such, Plaintiff has not been paid in full for the damages to his home.

         'Defendant Allstate failed to perfonn its contractual duties to adequately compensate

Plaintiff under the tenns of the Policy. Specifically, it refused to pay the full proceeds of the


Plaintiffs' Original Petition                                                                   Page 3
                  Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 5 of 15



           Policy, although due demand was made for proceeds to be paid in an amount sufficient to cover

           the damaged and stolen property, and all conditions precedent to recovery upon the Policy had

           been carried out and accomplished by Plaintiff. Allstate's conduct constitutes a breach of the

           insurance contract between Allstate and Plaintiff.

                      Defendants Allstate misrepresented to Plaintiff that the damage to the Property was not

           covered under the Policy, even though the damage was' caused by a covered occurrence.

           Defendants Allstate's conduct constitutes a violation of the Texas Insurance Code, Unfair

           Settlement Practices. TEX. INS. CODE §541.060(a)(l).

                      Defendants Allstate and Pleasant failed to make an attempt to settle Plaintiffs claim in a

           fair manner, although they were aware of their liability to Plaintiff under the Policy. Defendant

         . Allstate's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

          Practices. TEX. INS. CODE §541.060(a)(2)(A).

                      Defendants Allstate's conduct is a violation of the Texas Insurance Code, Unfair

           Settlement Practices. TEX. INS. CODE §541.060(a)(3). Defendants Allstate failed to affirm or

          deny coverage of Plaintiffs' claim within a reasonable time. Specifically, Plaintiff did not receive

          timely indication of acceptance or rejection, regarding the full and entire claim, in writing from

          Defendants Allstate. Defendant Allstate conduct constitutes a violation of the Texas Insurance

          Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(4).

                      Defendants Allstate and Pleasant refused to fully compensate Plaintiffs, under the terms

          of the Policy, even though Defendants Allstate and Pleasant failed to conduct a reasonable

          investigation. Specifically, Defendants Allstate and Pleasant performed an outcome-oriented

          investigation of Plaintiffs' claim, which resulted in a biased, unfair, and inequitable evaluation of


          Plaintiffs' Original Petition                                                                    Page 4




https ://www.today.com/rec i pes/carson- s-sister- s-c h icken- pot -p ie- recipe-t14 76 2 9                2/2/19, 3:37 PM
                                                                                                                 Page 6 of 5
       Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 6 of 15



Plaintiffs' losses on the Property. Defendants Allstate's, and Pleasant's conduct constitutes a

violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

§541.060(a)(7).

          Defendant Allstate failed to meet its obligations under .the Texas Insurance Code

regarding timely acknowledging Plaintiffs' claim, beginning an investigation of Plaintiffs' claim,

and requesting all information reasonably necessary to investigate Plaintiffs' claim, within the

statutorily mandated time of receiving notice of Plaintiffs' claim. Allstate' conduct constitutes a

violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.055.

          Defendant Allstate failed to accept or deny Plaintiffs' full and entire claim within the

statutorily mandated time of receiving all necessary information. Allstate' conduct constitutes a

violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.056.

          Defendant Allstate failed to meet its obligations under the Texas Insurance Code

regarding payment of claim without delay. Specifically, it has delayed full payment of Plaintiffs'

claim longer than allowed and, to date, Plaintiff has not received full payment for their claim.

Allstate's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

Claims. TEX. INS. CODE §542.058.

          From and after the time Plaintiffs' claim was presented to Defendant Allstate, the liability

of Allstate to pay the full claim in accordance .with the terms of the Policy was reasonably clear.

However, Allstate has refused to pay Plaintiff in full, despite their being no basis whatsoever on

which a reasonable insurance company would have relied to deny the full payment. Allstate's

conduct constitutes a breach of the common law duty of good faith and fair dealing.

          Defendants Allstate knowingly or recklessly made false representations, as described


Plaintiffs' Original Petition                                                                    Page 5
aDove, as     LU   matenal racts, anOlor Kllowmgly concealeo all or pan or matenal mrormaLlon Hom
     Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 7 of 15
Plaintiff.

          As a result of Defendants Allstate's wrongful acts and omissions, Plaintiff was forced to

retain the professional services of the attorney and law firm who are representing them with

respect to these causes of action.

          Plaintiffs experience is not an isolated case. The acts and omissions Allstate committed

in this case, or similar acts and omissions, occur with such frequency that they constitute a

general business practice of Allstate with regard to handling these types of claims. Allstate's

entire process is unfairly designed to reach favorable outcomes for the company at the expense

of the policyholders.

          Defendant has refused to pay all amounts due and owing under the Policy for the Claim.

Defendant has failed to comply with the Policy, the Texas Insurance Code, and Texas law in

handling the claim.

          Plaintiff has complied with any and all of Plaintiffs' obligations under the Policy.



                                         DISCOVERY RULE

          Plaintiffs incorporate each and every of the foregoing paragraphs as if fully set forth

therein. Plaintiffs did not discover, and should not, in the exercise of reasonable diligence, have

discovered, the occurrence of the acts alleged in this Petition prior to the applicable statutory

time frame for bringing suit and such suit was therefore timely filed.

                                        CAUSES OF ACTION

                                           Breach of Contract.


Plaintiffs' Original Petition                                                                    Page 6
       Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 8 of 15



          The Policy is a valid, binding and enforceable contract between Plaintiff and Defendant

Allstate. Defendant Allstate breached the contract by refusing to perfonn its obligations under

the tenns of the Policy and pursuant to Texas law. Defendant's breach proximately caused

Plaintiffs injuries and damages. All conditions precedent required under the Policy have been

perfonned, excused, waived or otherwise satisfied by Plaintiff.

                                        Unfair Settlement Practices

          Defendant violated TEX. INS. CODE § 541.060(a) by engaging in unfair settlement

practices. All violations under this article are made actionable by TEX. INS. CODE §541.151.

          Defendant Allstate's unfair settlement practice, as described above, of misrepresenting to

Plaintiff material facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(a)(1).

          Defendant Allstate's unfair settiement practice, as described above, of failing to attempt

in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

Allstate's liability under the Policy was reasonably clear, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(a)(2)(A).

          Defendant Allstate's unfair settlement practice, as described above, of failing to promptly

provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the facts

or applicable law, for its offer of a compromise settlement· of the claim, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX. INS. CODE §541.060(a)(3).


Plaintiffs' Original Petition                                                                   Page?
       Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 9 of 15



           Defendant Allstate's unfair settlement practice, as described above, of failing within a

reasonable time to affirm or deny coverage of the claim to Plaintiff, or to submit a reservation of

rights to Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. TEX. INS. CODE §541. 060(a)(4).

           Defendant Allstate's unfair settlement practice, as described above, of refusing to pay·

Plaintiffs claim without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(a)(7).



                                         Prompt Payment of Claims

           The Claim is a claim under an insurance policy with Defendant Allstate, of which

Plaintiff gave Defendant proper notice. Defendant Allstate is liable for the Claim. Defendant

Allstate violated the prompt payment of claims provisions of TEX. INS. CODE § 542.051, et

seq. by:

          a) Failing to acknowledge receipt of the Claim, commence investigation of the Claim,

and/or request from Plaintiffs all items, statements, and forms that Defendant reasonably

believed would be required within the time constraints provided by TEX. INS. CODE § 542.055; .

          b) Failing to notify Plaintiffs in writing of its acceptance or rejection of the Claim within

the applicable time constraints provided by TEX. INS. CODE § 542.056; and/or by

          c) Delaying payment of the Claim following Defendant's receipt of all items, statements,

and forms reasonably requested and required, longer than the amount of time provided by TEX.

INS. CODE § 542.058.


Plaintiffs' Original Petition                                                                     Page 8
      Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 10 of 15




                            Breach of the Duty of Good Faith and Fair DealinglBad Faith

          Defendant breached the common law duty of good faith and fair dealing owed to Plaintiff

by denying or delaying payment on the Claim when Defendant knew or should have known that

liability was reasonably clear. Defendant's conduct proximately caused Plaintiffs' injuries and

damages.



                                Violations of the Texas Deceptive Trade Practices Act

          Defendant's conduct violated the Texas Deceptive Trade Practices Act, TEX. BUS. &

COM. CODE§ 17.41, et seq. ("D.T.P.A.") by engaging in "false, misleading or deceptive acts

and practices."

          Plaintiff is a "consumer" in that Plaintiff acquired goods and/or services by purchase, and

the goods and/or services form the basis of this action.

          Defendant committed numerous violations of the D.T.P.A., insofar as Defendant:

          a) Represented that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities which they do not have;

          b) Represented that an agreement confers or involves rights, remedies, or obligations

which it does not have or involve, or which are prohibited by law;

          c) Failed to disclose information concerning goods or services which was known at the

time of the transaction when such failure to disclose such information was intended to induce the

consumer into a transaction into which the consumer would not have entered had the information

been disclosed;

          d) Generally engaged in unconscionable courses of action while handling the Claim;

Plaintiffs' Original Petition                                                                   Page 9
      Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 11 of 15



and/or

          e) Violated the provisions of the Texas Insurance Code described therein.


          Defendants took advantage of Plaintiff's lack of knowledge, ability, experience or

capacity to a grossly unfair degree and to Plaintiff's detriment. Defendant's acts also resulted in a

gross disparity between the value received and the consideration paid in a transaction involving

the transfer of consideration. As a result of the Defendant's violations of the D.T.P.A., Plaintiff

suffered actual damages. In addition, Defendant committed the above acts knowingly and/or

intentionally, entitling Plaintiff to three times Plaintiff's damages for economic relief.

                                                 Common Law Fraud

          Defendant knowingly or recklessly made false representations as to material        ~acts   and/or

knowingly concealed all or part of material information from Plaintiff with the intent of inducing

Plaintiff to accept a denial and/or underpayment of insurance benefits. Defendant knew the

failure to pay and/or underpayment was false. Plaintiff justifiably relied upon said statements and

suffered injury as a result.


                                                 DAMAGES

          As previously mentioned, the damages caused by the theft and break-in have not been

properly     address~d      or repaired in the months since the incident, causing further damages to the

Property, and causing undue hardship and burden to Plaintiff. These damages are a direct result

of Defendant Allstate's mishandling of Plaintiff's claim in violation of the laws set forth above.

          For breach of contract, Plaintiff is entitled to regain the benefit of his bargain, which is

the amount of his claim, together with attorney's fees.


Plaintiffs' Original Petition                                                                        Page 10
      Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 12 of 15



           For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff
                                                                                   ,
is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the policy, mental anguish, court costs, and attorney's fees. For knmying conduct of

the acts described above, Plaintiff asks for three times his actual damages. TEX. INS. CODE

§541.152.

          For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

entitled to the amount of their claim, as well as eighteen (18) percent interest per annum on the

amo~t      of such claim as damages, together with attorney's fees. TEX INS. CODE §542.060.

          For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages, and damages for emotional distress.

          For fraud, Plaintiff is entitled to recover actual damages and exemplary damages for

knowingly fraudulent and malicious representations, along with attorney's fees, interest, and

court costs.

          For the prosecution and collection of this claim, Plaintiff has been compelled to engage

the services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff is

entitled to recover a sum for the reasonable and necessary services of Plaintiff's attorney in the

preparation and trial of this action, including any appeals to the Court of Appeals and/or the

Supreme Court of Texas.

          Upon the trial of this case, it shall be shown Plaintiff was caused to sustain damages as a

result of Defendant's conduct. Plaintiff respectfully request the Court and jury award the amount


Plaintiffs' Original Petition                                                                  Page 11
      Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 13 of 15



of loss Plaintiff has incurred in the past and will incur in the future. There are certain elements of

damages to be considered separately and individually for the purpose of determining the sum of

money that would fairly and reasonably compensate Plaintiff for the injuries, damages and losses

incurred and to be incurred. From the date of the occurrence in question until the time of trial of

this cause, Plaintiff seeks every element of damage allowed by Texas law with respect to the

causes of action mentioned above, including but not limited to Plaintiff's actual damages, policy

benefits, pre-judgment interest, post judgment interest, court costs, attorneys' fees, treble

damages, statutory interest, and exemplary damages.

                                NOTICE/CONDITION PRECEDENT

          All conditions precedent necessary to maintain this action have been performed or have

occurred. Alternatively, Defendant has wholly waived and are estopped to assert all right to any

conditions precedent.

                                    ALTERNATIVE PLEADING

          All pleadings therein, if inconsistent, are made pursuant to Rule 48 of the Texas Rules of

Civil Procedure.

                          PREJUDGMENT AND POST -JUDGMENT INTEREST

          Plaintiff incorporate by reference and re-alleges all preceding sections of this Petition and

would further show that many of his damages may be determined by known standards of value

and accepted rules of interest as damages during the period beginning on the 180th day after the

date Defendants received notice of the claim or on the day suit was filed, whichever occurred

first, and ending on the day preceding the date judgment is rendered, or as the Court otherwise

directs, calculated at the legal rate, or as otherwise set by the Texas Finance Code, any statute, or

the common law.
Plaintiffs' Original Petition                                                                    Page 12
      Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 14 of 15



                                              JURY DEMAND

          Plaintiffs request a jury trial, and therewith tender a jury fee.


                                           NOTICE OF INTENT

          Plaintiffs hereby give notice of intent to utilize items produced in discovery in the trial of

this matter and the authenticity of such items is self-proven per the Texas Rules of Civil

Procedure 193.7.


                              REQUEST FOR DISCLOSURE
          Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Defendants

disclose the information or material described in Rule 194.2.

                                                  PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that formal judgment be

rendered for Plaintiffs as follows:

           1)        Judgment against Defendants, jointly and severally, for actual damages in an

amount to be determined by the jury;

          2)         Statutory benefits;

          3)         Treble damages;

          4)       . Exemplary and punitive damages;

          5)         Pre-judgment interest as provided by law;

          6)         Post judgment interest as provided by law;

          7)         Attorneys' fees;

          8)         Costs of suit; and

          9)         Such other and further relief to which Plaintiffs may be justly entitled.

Plaintiffs' Original Petition                                                                    Page 13
      Case 4:19-cv-01233 Document 1-3 Filed on 04/04/19 in TXSD Page 15 of 15




                                            Respectfully submitted,

                                            Law Office of Jim Zadeh, P.C.




                                            Nick Peele
                                            State Bar: 24097078
                                            1555 Rio Grande Ave
                                            Fort Worth, TX 76102
                                            817-335-5100 - Telephone
                                            817-335-3974 - Facsimile
                                            nick@zadehfmn.com


                                            ATTORNEYS FOR PLAINTIFFS




Plaintiffs' Original Petition                                               Page 14
